C. A. D. C. Cir. Certiorari granted. Upon the representation of counsel for respondent set forth in her letter of February 18, 1982, and the response of the Solicitor General filed February 24, 1982, the judgment is vacated insofar as it affirms the decision of the United States District Court for the District of Columbia requiring the disclosure of the six documents in question and the case is remanded to the United States Court of Appeals for the District of Columbia Circuit with directions that it instruct the United States District Court to dismiss this aspect of the case as moot.